41 A.3d 859 (2012)
COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY, Respondent
v.
Anthony JOHNSON, Petitioner.
No. 173 EM 2011.
Supreme Court of Pennsylvania.
April 11, 2012.

ORDER
PER CURIAM.
AND NOW, this 11th day of April, 2012, the Application for Leave to File Original Process is GRANTED. To the extent the Petition for Writ of Mandamus and/or Extraordinary Relief requests extraordinary relief, it is DENIED. To the extent the Petition for Writ of Mandamus and/or Extraordinary Relief requests mandamus relief, it is GRANTED. The Court of Common Pleas of Philadelphia County is directed to adjudicate Petitioner's pending Post Conviction Relief Act petition within 90 days of this order.